mica ringo petitioner v commissioner of internal revenue respondent docket no 29562-12w filed date p filed with r’s whistleblower office w an application_for a whistleblower award under sec_7623 on date w mailed to p a letter stating that p was ineligible for such an award because p did not provide r with information that resulted in the collection of any_tax from the target p timely filed a petition with this court sec_7623 provides that a ny determination regarding an award under paragraph or of sec_7623 may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter on date w notified p that w was still considering p’s application and that w had mailed the date letter to p in error r then moved to dismiss this case for lack of jurisdiction held the date letter was a determination and this court has jurisdiction with respect to the matter held further the fact that r continued to consider p’s application after sending the date letter does not terminate this court’s jurisdiction thomas c pliske and shine lin for petitioner jonathan d tepper for respondent opinion colvin judge the internal_revenue_service irs whistleblower office mailed to petitioner a letter on date stating that he was ineligible for a whistleblower award under sec_7623 petitioner com- menced this whistleblower proceeding by timely filing a peti- tion pursuant to sec_7623 respondent moves to dismiss the case for lack of jurisdiction as discussed below we will deny respondent’s motion section references are to the internal_revenue_code in effect at all rel- evant times rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports neither party requested a hearing and we conclude that none is necessary to decide respondent’s motion to dismiss the in the pleadings or respondent’s motion to dismiss following undisputed information appears petitioner resided in texas when the petition was filed background on date petitioner filed with the whistle- blower office a form_211 application_for award for original information petitioner filed an amended form_211 with that office on date on date the whistleblower office mailed to petitioner a letter date letter stating that he was ineligible for a whistleblower award under sec_7623 because he had not provided the irs with information that resulted in the collection of any proceeds that letter stated dear mica ringo we have considered your application_for an award dated date under sec_7623 an award may be paid only if the information provided results in the collection of additional tax penalties interest or other proceeds in this case the information you provided did not result in the collection of any proceeds therefore you are not eligible for an award although the information you submitted did not qualify for an award thank you for your interest in the administration of the internal revenue laws if you have any further questions in regards to this letter please feel free to contact the informant claims examination team at sincerely s cindy wilde supervisor-whistleblower office ogden petitioner petitioned the court on date to invoke our jurisdiction under sec_7623 on date the whistleblower office sent a letter date letter to petitioner stating that the date letter had been sent in error and that the whistleblower office was still considering his application_for an award that letter said ringo v commissioner dear mr ringo the l-1010 letter dated november ie the date letter was sent to you in error we are still considering your application_for award f-211 we are sorry for this inconvenience sincerely s cindy wilde supervisor-whistleblower office ogden discussion the tax_court may exercise jurisdiction only to the extent expressly provided by congress see sec_7442 66_tc_61 see also rule respondent contends that the court lacks jurisdiction in this case and petitioner does not object to respondent’s assertion however our jurisdiction is not expanded or contracted by the positions of the parties thus it is not dispositive that both parties claim that we lack jurisdiction 142_tc_225 121_tc_89 aff ’d 425_f3d_1203 9th cir we will independently decide whether we have jurisdiction in the date letter the whistleblower office said it was still considering information petitioner had provided thus respondent contends that the date letter was not a definitive determination as to petitioner’s application and that we lack jurisdiction in this case we disagree whether the court has jurisdiction in a case depends on facts as of the time that our jurisdiction is invoked see charlotte’s office boutique inc v commis- sioner f 3d pincite 126_tc_191 n see also 354_us_91 n ‘it is quite clear that the jurisdiction of the court depends upon the state of things at the time of the action brought and that after vesting it cannot be ousted by subsequent events ’ quoting mollan v torrance u s wheat marshall c j once the court acquires jurisdiction over a matter our jurisdiction generally continues unimpaired until we enter our decision or our jurisdiction is otherwise terminated by the court see nt inc v commissioner t c pincite n 118_tc_330 naftel v commissioner united_states tax_court reports 85_tc_527 see also 541_us_567 smith u s pincite n sec_7623 provides that a ny determination regarding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter thus a whistleblower proceeding is com- menced under sec_7623 when the irs makes a determination regarding an award under sec_7623 or and a petition is timely filed as to that deter- mination see 137_tc_183 137_tc_37 135_tc_70 the date letter contains a determination for purposes of sec_7623 see cooper v commissioner t c pincite stating that this court has jurisdiction under sec_7623 with regard to a letter not labeled a determination where as here the letter stated that the applicant was not entitled to an award and provided an explanation for that conclusion see also kasper v commis- sioner t c pincite the fact that the whistleblower office said in a letter dated date that the determination was not definitive does not terminate this court’s jurisdic- tion the date letter contains a determination and petitioner filed a timely petition invoking our jurisdiction under sec_7623 with respect to that matter our jurisdiction is unaffected by the fact that the whistleblower office later told petitioner it was still considering informa- tion he provided our conclusion is supported by consideration of rules relating to notices of deficiency the court acquires jurisdic- tion in a deficiency case when the irs has determined a defi- ciency and the taxpayer timely files a petition see sec_2 para of sec_7623 generally requires that the irs pay an indi- vidual to of the collected_proceeds where the irs proceeds with any administrative or judicial action based on certain information fur- nished by the individual para generally lets the irs pay an individual up to of the collected_proceeds in certain other cases para sets forth rules under which the irs may reduce an award otherwise payable under para or ringo v commissioner a a it is the determination_of_a_deficiency rather than the existence of a deficiency that provides the basis for the court’s jurisdiction see eg 52_tc_787 thus even if a deter- mination in a notice_of_deficiency is erroneous or the commissioner concedes the determination in full the notice is generally not rendered void but continues to provide a basis for our jurisdiction see eg charlotte’s office bou- tique inc v commissioner t c pincite stating that the commissioner’s concession of employment_tax issue during a proceeding in this court did not deprive the court of jurisdic- tion over the subject matter underlying that issue 64_tc_589 stating that the commissioner’s concession of no deficiency for a year did not deprive the court of jurisdiction over the subject matter of that year cawal v commissioner tcmemo_1992_444 similarly the court does not lose jurisdiction when the commissioner wishes to revoke or issues in error a notice_of_determination in a collection case kim v commissioner tcmemo_2005_96 on the basis of the foregoing we hold that we have juris- diction and we will deny respondent’s motion to dismiss for lack of jurisdiction an appropriate order will be issued f in whistleblower 22231-12w v commissioner tcmemo_2014_157 at we said that s ince the whistleblower office was still inves- tigating an issue raised in a whistleblower’s claim it had not yet made ‘a final administrative decision regarding petitioner’s whistle- blower claim in accordance with the established procedures ’ our hold- ing in whistleblower 22231-12w is consistent with our holding herein be- cause in whistleblower 22231-12w there had not been a determination at the time the petition was filed
